338 F.2d 1001
ATHENIAN REALTY CORPORATION, Appellant,v.SOUTHWESTERN BELL TELEPHONE COMPANY et al., Appellees.
No. 21542.
United States Court of Appeals Fifth Circuit.
Dec. 1, 1964, Rehearing Denied Jan. 4, 1965.

Jarrell Garonzik, Dallas, Tex., for appellant.
Leo J. Haffman, James H. Hand, Ed Gossett, Dallas, Tex., Donald W. Meeker, Kansas City, Mo., Henry W. Strasburger, Dallas, Tex., for appellee, American Telephone and Telegraph Co., Strasburger, Price, Kelton, Miller & Martin, Dallas, Tex., of counsel.
Before TUTTLE, Chief Judge, and BROWN and GEWIN, Circuit Judges.
PER CURIAM.


1
In this action for declaratory judgment after extensive pre-trial proceedings and a full trial on the merits, the District Court rejected the Appellant-property owner's claim that the Telephone Company had no easement in the property in question.  The findings of fact and conclusions of law to this effect are amply sustained by the record.


2
Appellant asserts that the trial Court did not adequately declare the rights of the parties.  Although in this respect the formal judgment may be deficient, the conclusions of law in the Court's memorandum opinion, 236 F. Supp. 537, which are deemed to be incorporated in the judgment, set forth an adequate declaration of the rights of the respective parties insofar as they could be determined at this stage.


3
Affirmed.